Title: TJ & Brockenbrough: Text for handbill on University of Virginia, 8 May 1825, 8 May 1825
From: Jefferson, Thomas,Brockenbrough, Arthur S.
To: 

University of Virginia.This institution was opened on the 7th day of March 1825. it embraces a school 1. of antient languages. 2. Modern languages. 3. Mathematics. 4. Natural philosophy. 5. Natural history. 6. moral philosophy. 7. Anatomy and medecine. 8. Law and government, with distinct Professors to each. to be recieved into the school of Antient languages the applicant must be qualified to commence reading the higher Latin classics; and those also of the same degree in Greek if he proposes to acquire that language. for admission into the school of Mathematics, Natural philosophy or Natural history, he must be well acquainted with the elementary operations of numerical arithmetic, with fractions vulgar & decimal, and the extraction of the roots. and to enter any school he must be 16. years of age rigorously proved. every student is free to attend such schools, and such only as he thinks will best prepare him for the line of life he proposes to follow, paying tuition fees to the Professors he attends, to wit, 50. D. if one only, 30. D. to each, if 2; and 25. D. each if three. rooms are provided sufficient for the accomodation of 2. Students each, for their lodging and study, each of them paying a rent of 23. D. to the University. Hotels, for their dieting, have been also prepared and let to Housekeepers of of the most respectable character, with any one of whom the student diets at his choice at the fixed price of 100. D. for the term of ten months and an half. there is but one vacation in the year, and that of 6. weeks only, from the middle of December to the last of January. the Student finds his own bedding, fuel, candles and washing. all expences (exclusive of cloathing and pocket money) are estimated at 200. D. of which tuition fees and rent must be paid in advance to the Proctor (on whose reciept alone, produced, they can  enter any school); and the house keepers expect one half for their diet in advance, and the other half at the end of the term. Students are free also to board in the neighboring village, or elsewhere as they chuse, paying in that case tuition fees only, and a rent of 15. D. to the University. the terms, & courses of lectures will hereafter commence on the 1st day of February, & none will be recieved at any other time of the year but on paying for the whole year. all letters & applications respecting the premises are to be addressed to the subscriber at the University near Charlottesville.
                        A. S. Brockenbrough Proctor.